DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s response after final action field 02/03/2021.

Claims 1-6, 8-10 are pending and being examined.  Claims 7 and 17-18 are canceled.  Claims 11-16 and 19-20 are canceled through an Examiner’s Amendment.  Claims 1 and 8-9 are amended with no new subject matter being introduced.

Claims 1-6 and 8-10 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 11-16 and 19-20 are canceled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach nor render obvious all the cumulative limitations of independent 2S and/or CO2 absorbed from the chilled gas stream, and wherein the vapor phase includes the partially-treated gas stream: and separating the vapor phase from the liquid phase”.
Ji et al. (Us 2015/0030524 A1), Cnop et al. (US 2016/0303506 A1), and Shojaeian (Shojaeian et al, “Solubility and density of carbon dioxide in different aqueous alkanolamine solutions blended with 1-butyl-3-methylimidazolium acetate ionic liquid at high pressure”, Journal of Molecular Liquids, 187 (2013) 218-225) are considered to be the closest prior art.
Ji teaches method of separating impurities form a gas stream comprising contacting the gas stream with a lean solvent (122 of Fig. 2) in a contactor (110 of Fig. 2) to separate hydrogen sulfide and carbon dioxide, thereby producing a rich solvent stream (113 of Fig. 2) and a partially-treated gas stream (112 of Fig. 2); removing H2S and CO2 (121 of Fig. 2) from the rich solvent to produce the lean solvent stream (122 of Fig. 2); recirculating the lean solvent stream to the contactor (122 to 110 in Fig. 2); and separating impurities from the partially-treated gas stream in a membrane separation 2S and CO2. (Ji, [0004], [0073], [0080]).  Ji teaches the fully-treated gas stream being comprised of natural gas and the permeate gas stream being comprised of H2S and CO2 (Ji, [0076]-[0080]).  Ji teaches the fully-treated gas stream has a lower concentration of H2S and CO2 than the partially-treated gas stream and the permeate gas stream has a higher concentration of H2S and CO2 than the partially-treated gas stream (Ji, [0072]-[0073] and Fig. 2).
Cnop teaches that the presence of water in natural gas can present transportation problems and in combination with carbon dioxide, lead to corrosion issues (Cnop, [0002]).  Cnop teaches cooling the natural gas stream to separate/remove water from the gas stream by externally chilling the feed gas or by exchanging heat between the wet feed gas and other gas streams or by a combination of both (Cnop, [0009]); by utilizing an existing stream, there is no need to provide an external cooling stream, and thus less equipment and lower utility consumption may be appreciated (Cnop, [0011]).  Cnop teaches the cooling stream comprises a gaseous stream from a membrane separation zone (Cnop, [0021]).
Shojaeian teaches the use of alkanolamines such as sterically hindered amines for the removal of acid gases such as CO2 and H2S from natural gases (Shojaeian, 1st paragraph of Introduction).  Shojaeian teaches the use of green solvents such as ionic liquids allows one to reduce the drawback of usage of the conventional alkanolamines 2 loading capacity as comparted to the aqueous alkanolamines (Shojaeian, 2nd and 3rd paragraphs of Introduction).
Ji, Cnop, and Shojaeian alone or combined do not teach nor obviate receiving the chilled gas stream and the lean solvent stream in a co-current contacting system located in-line within a pipe, the co-current contacting system including a droplet generator and a mass transfer section; using the droplet generator, generating droplets from the lean solvent stream and dispersing the droplets into the chilled gas stream; using the mass transfer section, providing a mixed, two-phase flow having a vapor phase and a liquid phase and separating the vapor phase from the liquid phase.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734